


Exhibit 10.03
SEPARATION AND GENERAL RELEASE AGREEMENT


This Separation and Release Agreement (“Agreement”), dated this 4th day of
August, 2015, is entered into by and between Angie’s List, Inc. (“Company”), and
Patrick Brady (“Brady”). In consideration of the promises and the mutual
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:


Recitals


A.Brady has been employed in an at-will capacity by Company, but Company has
decided to conclude the parties’ employment relationship.


B.Company has decided to offer severance compensation and the other
consideration described herein to help Brady transition into other employment,
conditioned upon Brady agreeing to forever release and dispose of all claims he
may now have or subsequently discover he has against Company, including, but not
limited to, any claims arising out of the parties’ employment relationship or
Brady’s separation of employment with Company. This release does not include any
claims relating to enforcement of the obligations set forth in this Agreement.
Nothing in this Agreement or in Brady’s separation from Company shall be
interpreted to require that Brady repay Company for relocation expenses paid to
Brady in connection with accepting employment with Company.


Agreement


1.
Cessation of Employment. Brady's employment with Company will cease effective
July 15, 2015 (“Termination Date”). Brady acknowledges that as of that date,
Brady is no longer authorized to incur any expense, obligations, or liabilities
or engage in any business on behalf of Company other than the transition duties
outlined in this Agreement.



2.
Consideration. Company agrees to pay Brady the following severance and other
consideration (the “Severance Compensation”), contingent upon Brady’s execution
of this Agreement, the Agreement becoming Effective (as hereinafter defined),
and Brady’s continued full compliance with the terms of this Agreement.



A.
In consideration for the General Waiver and Release of Claims, Non-Competition
and other provisions in this Agreement, Company will pay Brady the amount equal
to 12 months of base pay, which is the gross amount of Four Hundred Three
Thousand Dollars and Zero Cents ($403,000.00), minus all applicable payroll
deductions, including federal, state and local taxes, social security and any
other deductions properly chargeable to Brady and reported via a Form W-2. The
payment will be made in one lump sum by the 60th day from the date of the
Termination Date.



B.
Brady's health insurance benefits with Company, if applicable, will cease
effective July 31, 2015. Should Brady timely elect to continue receiving group
medical insurance pursuant to the federal “COBRA” law, 29 U.S.C. § 1161 et seq.,
the Company will, for twelve (12) months immediately following Brady’s
termination date (or, if shorter, for the period the election remains in
effect), reimburse Brady for the percentage of the coverage premium that the
Company then pays on behalf of similarly situated, active employees. The
remaining balance of any premium costs shall be paid by Brady. Reimbursement
will be made by the Company in response to an expense report or other evidence
of COBRA payments needed by the Company in detail reasonably sufficient for the
Company to validate the information and will not be reimbursed until the Payment
Commencement Date. Brady’s other benefits will terminate effective upon the
cessation of his employment as described above.


1

--------------------------------------------------------------------------------




3.
General Release and Waiver of Claims.



A.
In exchange for the above-described Consideration, which Brady acknowledges is
in addition to anything to which Brady is otherwise entitled; Brady hereby
releases and forever discharges Company and all of its affiliated entities,
predecessors, successors and assigns, directors, officers, employees,
executives, attorneys and agents, benefit plans and plan administrators, both
individually and in their official capacities with Company (collectively, the
“Released Parties”) from any and all causes of action, suits, claims,
complaints, contracts, rights, liabilities, agreements, promises, debts,
compensation, vacation pay, other benefits, reinstatement, reemployment, rights
and remedies whatsoever whether existing or contingent, known or unknown,
including those which arise out of Brady’s employment or the separation of
Brady’s employment, from the beginning of time to and including the Effective
Date of this Agreement, with the limited exception of claims that relate to the
enforcement of the obligations specifically set forth in this Agreement.



B.
This release is intended by Brady to be all-encompassing and to act as a full
and total release of any claims that Brady may have against the Released
Parties. Without limiting the generality of the foregoing, Brady acknowledges
that this release includes, but is not limited to any claims Brady may have
arising under any federal law, state law, regulation or local ordinance dealing
with either employment or employment discrimination such as race, color, sex,
religion, national origin, age, disability, veteran status or citizenship
including, the Age Discrimination in Employment Act of 1967, as amended
(“ADEA”), 29 U.S.C. § 621, et seq.; the Americans With Disabilities Act of 1990
(“ADA”), 42 U.S.C. § 12,101, et seq.; the Rehabilitation Act of 1973, as
amended, 29 U.S.C. § 701 et seq.; the Family and Medical Leave Act of 1993
(“FMLA”), 29 U.S.C. § 2601, et seq.; the Civil Rights Act of 1866 and 1964, as
amended, 42 U.S.C. § 1981; the Employee Retirement Income Security Act
(“ERISA”), 29 U.S.C. § 1001, et seq.; Title VII of the Civil Rights Act of 1964,
as amended, 42 U.S.C. §  2000(e), et seq.; the Fair Labor Standards Act of 1938
(“FLSA”), as amended, 29 U.S.C. § 201, et seq.; and any claims arising under any
other federal, state and local law; and any contract, whether oral or written,
express or implied; and any claim in common law. This Agreement shall also
extend to include Brady’s heirs, beneficiaries and agents, and all other persons
standing in Brady’s stead and their heirs, beneficiaries and agents.



C.
This Agreement does not apply to rights or claims that may arise after the
Effective Date of this Agreement; does not waive or extinguish any rights or
claims which by express and unequivocal terms of law may not be waived or
extinguished; and, does not apply to vested retirement or similar benefits,
which will continue to be governed pursuant to applicable plan requirements.



4.
Covenant Not to Sue. Brady affirms that he has not asserted any claims against
any of the Released Parties prior to executing this Agreement. Brady further
agrees that Brady will never file a lawsuit against any of the Released Parties
concerning any claim covered by this full and general release of claims. If
Brady sues any of the Released Parties in violation of this Agreement, Brady
acknowledges and agrees that any such suit, claim, or assertion of liability is
null and void, and must be summarily dismissed.



5.
No Admission Of Liability. The signing of this Agreement, the payment of
Severance Compensation, and the conferring of any other consideration upon Brady
is not an admission by Company of fault or potential liability on the part of
any of the Released Parties. Rather, this Agreement is entered into in an effort
to provide Brady with a severance package and to end the parties’ employment
relationship on an amicable basis. Brady agrees that neither this Agreement nor
any of its terms shall be offered or admitted into evidence or referenced in any
judicial or administrative proceedings for the purpose or with the effect of
attempting to prove fault or liability on the part of Company, except as may be
necessary to consummate or enforce the express terms of this Agreement.


2

--------------------------------------------------------------------------------




6.
Confidentiality.



A.
Brady further agrees not to disclose confidential, sensitive, or proprietary
information concerning Company obtained by him during his employment with
Company. For purposes of this Agreement, “proprietary” or “confidential”
information would include, without limitation, all materials and information
(whether written or not) about Company’s services, products, processes,
research, customers, personnel, finances, purchasing, sales, marketing,
accounting, costs, pricing, improvements, discoveries, software, business
methods and formulas, inventions, and other business aspects of Company which
are not generally known and accessible to the public at large or which provide
Company with a competitive advantage.



B.
Because confidentiality is so vital to this Agreement and damages from breach
are not readily ascertainable, Brady agrees to pay the Company $5,000 in
liquidated damages for each violation of Brady’s confidentiality obligation. The
parties agree that this amount of liquidated damages is a reasonable estimate of
damages to the Company if Brady were to breach this paragraph 6(A-B), but such
damages are not readily ascertainable.



C.
Notwithstanding anything herein to the contrary, any confidentiality,
non-disclosure, or similar provision in this agreement does not prohibit or
restrict Brady (or his attorney) from initiating communications directly with,
or responding to any inquiry from, or providing testimony before, the SEC,
FINRA, any other self-regulatory organization or any other state or federal
regulatory authority, regarding this Agreement or its underlying facts or
circumstances.



7.
Return of Property. Brady agrees that he has returned all Company business
records and property, including as applicable all legal files, notes, computer,
cell phone, keys, contracts, employee records, files, correspondence, thumb
drives, or the like containing information which was provided by Company or
obtained as a result of Brady’s employment relationship with Company.



8.
Future Assistance. In partial consideration for receiving the Severance
Compensation, Brady agrees that he will cooperate and make himself reasonably
available to Company in the event his assistance is needed to locate,
understand, or clarify work previously performed by him or other work-related
issues relating to his employment. Brady further agrees, upon the Company’s
request, to cooperate, assist and make himself reasonably available to the
Company or its attorneys, on an as-needed basis, to provide information related
to any lawsuits which are pending or which may arise in the future, related in
any way to issues of which Brady had personal knowledge or involvement during
the term of employment with the Company for a period of four (4) years from
Brady’s termination date. This may include, but is not limited to, providing
information to the Company’s attorneys, providing truthful and accurate sworn
testimony in the form of deposition, affidavit and/or otherwise requested by the
Company or providing testimony to government agencies. Company agrees to
compensate Brady for any reasonable expenses Brady incurs as a result of
providing the requested assistance. Given Brady’s position as a management
employee, if he is contacted by a governmental agency to provide information
related to Company, he agrees to contact the Vice President, Human Resources at
the Company prior to providing any information or response to the governmental
agency in order to provide the Company with a meaningful opportunity to respond
to such a request. Brady also agrees to permit the Company’s attorneys to be
present during any interview he may be required to give with any governmental
entity.



9.
Non-Competition. Given Brady’s position of trust and confidence, and the access
Brady had to the highest levels of Company’s proprietary information, it is very
important for the Company to protect in a reasonable and limited manner its
legitimate business interests by reasonably restricting Brady’s ability to
unfairly compete with the Company. Accordingly, these prohibitions against
unfair competition are drafted narrowly so as to be able to safeguard the
Company’s legitimate business interests while not unreasonably interfering with
Brady’s ability to obtain subsequent employment. The Company does not intend,
and Brady acknowledges, that this limited non-competition provision is not an
attempt to prevent Brady from obtaining other employment in violation of Indiana
Code § 22-5-3-1 or similar law(s).


3

--------------------------------------------------------------------------------




A.
Because of Company's legitimate business interest as described herein and the
good and valuable consideration offered to Brady described herein, beginning on
the last day of the Brady’s employment with Company and for a period of twelve
(12) months thereafter, Brady agrees and covenants not to engage in Prohibited
Activity within the local services industry and Daily Deal industry.



B.
For purposes of this non-compete clause:



(i)
“Prohibited Activity” is activity in which Brady contributes his knowledge,
directly or indirectly, in whole or in part, as an employee, employer, owner,
operator, manager, advisor, consultant, agent, employee, partner, director,
stockholder, officer, volunteer, intern or any other similar capacity to a
Competitor of Company. Prohibited Activity also includes activity that may
require or inevitably require disclosure of trade secrets, proprietary
information or Confidential Information.



(ii)
“Competitor of Company” includes HomeAdvisor, Groupon, Yelp, ReachLocal,
LivingSocial, Red Beacon, Houzz, Task Rabbit, FrontPorch, Amazon Local, Amazon
Home Services, Thumbtack and any other entity engaged in the same or similar
business as the Company, including those engaged in the business of selling
memberships to consumers who wish to gain information about home service
providers, selling advertising to home service providers, selling everyday fair
value offers and discounted offers from home service providers to members and
consumers, and connecting members and consumers to home services providers.



C.
Nothing herein shall prohibit Brady from working in the loyalty business,
including the designing, building, and executing of loyalty programs.



D.
Nothing herein shall prohibit Brady from purchasing or owning less than five
percent (5%) of the publicly traded securities of any corporation as defined
under this Section 9, provided that such ownership represents a passive
investment and that Brady is not a controlling person of, or a member of a group
that controls such corporation.



E.
This Section 9, Non-Competition, shall be construed as independent of any other
provision of this Agreement and shall survive the termination of this Agreement.
The existence of any alleged claim or cause of action by Brady against Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by Company of the non-competition provisions of this
Agreement.



F.
The parties agree the terms of this Section 9 are reasonable, valid and
enforceable. However, in the unlikely event a court of competent jurisdiction
determines any of the terms, provisions, or covenants of this Section 9 are
unreasonable or overbroad, the court shall limit, modify or rewrite such term,
provision or covenant and proceed to enforce those terms as so limited or
modified to the fullest extent permissible under the law.



10.
Non-Solicitation of Employees. Brady agrees and covenants not to directly or
indirectly solicit, hire, recruit, attempt to hire or recruit, or induce the
termination of employment of any employee of the Company for a period of twelve
(12 months) from the Separation Date.



11.
Tolling Agreement if Breach. In the event of a breach by Brady of the
prohibitions set forth in paragraphs 9-10 above, the restrictive period shall be
extended by a period commensurate with the period Employee is found to be in
breach of the applicable paragraph(s).



12.
Section 409A. Company makes no representations that the payments and benefits
provided under this Agreement comply with Section 409A and in no event shall
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by Brady on account of non-compliance with
Section 409A.


4

--------------------------------------------------------------------------------




13.
Older Workers Benefit Protection Act. Pursuant to the Age Discrimination in
Employment Act and Older Workers Benefit Protection Act, Brady acknowledges the
following:



A.
Brady has been advised and encouraged to consult with an attorney before signing
this Agreement and has been afforded a reasonable period of time to consider
this Agreement;



B.
This Agreement is written in a manner calculated to be understood by Brady and
the consideration set forth herein is in addition to anything of value to which
Brady already was entitled;



C.
Brady has entered into this Agreement knowingly and voluntarily and with full
knowledge and understanding of the provisions of this Agreement;



D.
Brady has a period of twenty-one calendar (21) days from the date this Agreement
is presented to his within which to consider this Agreement but that his
signature on this Agreement prior to the expiration of said period constitutes a
waiver of any days remaining in said review period; and,



E.
Brady has a period of seven (7) calendar days after his execution of this
Agreement within which to revoke this Agreement, but that such revocation must
be in writing and actually received by Company (addressed to the attention of
Vice President, Human Resources) prior to the expiration of the seven (7)
calendar-day deadline. If Brady does timely revoke this Agreement, it shall
become null and void. Otherwise, this Agreement becomes effective upon the
expiration of the seven (7) calendar-day revocation period (the “Effective
Date”).



14.
Standard Conditions.



A.
Brady shall pay all damages (including, but not limited to, litigation and/or
defense costs, expenses, prejudgment interest, and reasonable attorneys’ fees)
incurred by Company should a Court find that Brady materially breached this
Agreement. The Company shall pay all damages (including, but not limited to,
litigation and/or defense costs, expenses, prejudgment interest, and reasonable
attorneys’ fees) incurred by Brady as a result of Company’s material breach of
this Agreement.



B.
Brady understands that by signing this Agreement, Brady is giving up the right
to initiate a lawsuit or pursue other legal proceedings against the Released
Parties.



C.
Brady agrees that Company shall have no other obligations or liabilities to him
except as provided herein and that his receipt of the Severance Compensation and
other consideration provided herein shall constitute a complete settlement and
satisfaction of any and all claims that he may have against Company and the
Released Parties. This Agreement shall be construed as a whole in accordance
with its fair meaning and the laws of the State of Indiana. Except as otherwise
provided for herein, this Agreement constitutes the entire agreement between
Company and Brady on the matters described herein and it shall not be modified
unless in writing and executed by a duly authorized officer of Company. The
provisions of this Agreement are severable and if any provision is held to be
invalid or unenforceable, it shall not affect the validity or enforceability of
any other provision.



D.
Brady represents that he has entered into this Agreement KNOWINGLY and
VOLUNTARILY and with full knowledge and understanding of the provisions of this
Agreement, including the rights Brady is waiving under any federal statute, any
state statute, regulation or local ordinance, and any common law and agrees to
be bound by its terms.



E.
Brady further represents that by entering into this Agreement, Brady is not
relying on any statements or representations made by Company, its officers,
directors, agents, or employees, which are not specifically incorporated in this
Agreement; rather, Brady is relying upon Brady’s own judgment and the advice of
Brady’s attorney.


5

--------------------------------------------------------------------------------




F.
The rights and obligations of Company under this Agreement shall inure to the
benefit of, and shall be binding upon the successors and assigns of Company and
by this Paragraph, Brady expressly consents to Company’s right to assign this
agreement. This Agreement cannot be assigned by Brady.



G.
This Agreement may be signed in counterparts or transmitted by electronic means,
but shall be considered duly executed if so signed by the parties.

   
IN WITNESS WHEREOF, the parties hereby represent that they have carefully read
and reviewed the foregoing Agreement, acknowledge its contents, and agree to be
bound by the terms and conditions set forth herein. The parties acknowledge that
they have voluntarily entered into this Agreement and caused this Agreement to
be executed on the day, month and year written below.


[SIGNATURE PAGE TO FOLLOW]















6

--------------------------------------------------------------------------------




AFFIRMATION OF BRADY


PLEASE READ CAREFULLY,
THIS SETTLEMENT AND RELEASE AGREEMENT INCLUDES
A GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS


I, Patrick Brady, agree that this Agreement reflects the entire agreement
between Company and me. I have read this Agreement carefully, and I have been
encouraged to and given the opportunity to consult with an attorney concerning
its terms and effect and concerning my rights. I fully understand that this
Agreement generally releases all of my claims, both known and unknown, arising
prior to the execution hereof against Company. I execute this Agreement
voluntarily and of my own choice with full and complete knowledge and
understanding of its significance and effect.


 
 
Signature of Brady
 
 
 
Dated: 8/4/2015
 
/s/ PATRICK BRADY
 
 
Patrick Brady
 
 
 
 
 
Signature of Company
 
 
 
Dated: 8/4/2015
 
/s/ J. MARK HOWELL
 
 
J. Mark Howell, Interim CEO
 
 
 
 
 
 
 
 
 




7